COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                         KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
                                            300 DOLOROSA, SUITE 3200
KAREN ANGELINI                            SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                        WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
REBECA C. MARTINEZ                                                                                (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                               FACSIMILE NO.
JASON K. PULLIAM                                                                                  (210) 335-2762
  JUSTICES


                                              January 23, 2015

  Nissa M. Dunn                                                           Harold Joseph Lotz, Jr.
  4040 Broadway, Suite 440                                                1210 Nacogdoches Road
  San Antonio, Texas 78209                                                San Antonio, Texas 78209

  Cathleen Lockhart
  310 South St. Mary’s Street, Ste. 1900
  San Antonio, Texas 78205


      RE:     Court of Appeals Number:     04-14-00289-CV
              Trial Court Case Number:     2013-CI-17554
              Style:                       Legend Oaks–-South San Antonio, LLC d/b/a Legend Oaks
                                           Healthcare and Rehabilitation Center–-South San Antonio v.
                                           Emma Molina on Behalf of the Estate of Adella Rocamontes

      Dear Counsel,

              Please be advised the panel in this case has changed. The original panel was Chief
      Justice Catherine Stone, Justice Karen Angelini, and Justice Luz Elena Chapa. The updated
      panel consists of Justice Karen Angelini, Justice Luz Elena Chapa, and Justice Jason Pulliam.
      The submission date remains the same.

             If you have any questions or require additional information, please do not hesitate to
      contact me.



                                                   Very truly yours,
                                                   KEITH E. HOTTLE, CLERK

                                                   _____________________________
                                                   Margaret E. Adams
                                                   Legal Assistant, Fourth Court of Appeals
                                                   210.335.3854